
	

115 S1055 IS: Philippines Human Rights Accountability and Counternarcotics Act of 2017
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1055
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2017
			Mr. Cardin (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To restrict the exportation of certain defense articles to the Philippine National Police, to work
			 with the Philippines to support civil society and a public health approach
			 to substance abuse, to
			 report on Chinese and other sources of narcotics to the Republic of the
			 Philippines, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Philippines Human Rights Accountability and Counternarcotics Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Policy statements.
					Sec. 4. Definition.
					Sec. 5. Restriction on assistance to the Philippine National Police.
					Sec. 6. Leahy vetting report on foreign assistance cases related to the Philippine National Police.
					Sec. 7. Report on Chinese and other sources of narcotics to the Philippines.
					Sec. 8. Human rights, democracy, and public health promotion.
					Sec. 9. Report on United States military assistance and arms transfers to the Philippines.
					Sec. 10. Report on plans for Philippines partner capacity building.
				
			2.Findings
 (1)On August 28, 2016, Archbishop of Manila Luis Antonio Cardinal Tagle said, in response to the extrajudicial killings in the Philippines, I know that the big issue nowadays is the recent spate of killings—which, they say, afflicts even those not guilty, the innocent—but whether a person is guilty or not, life should be cared for and respected..
 (2)The Department of State’s 2017 Human Rights Report, released on March 3, 2017— (A)states that police and unknown vigilantes have killed more than 6,000 suspected drug dealers and users in the Philippines between July and December 2016, a period during which extrajudicial killings increased sharply; and
 (B)chronicles the environment for extrajudicial killings allegedly undertaken by vigilantes, security forces, and insurgents and the apparent governmental disregard for human rights and due process; and a weak and overburdened criminal justice system.
 (3)On January 31, 2017, Amnesty International reported, Since President Rodrigo Duterte took office in June 2016, there has been a relentless campaign of violence against alleged drug offenders, incited by the President and his administration. More than 7,000 people have been killed, roughly one-third during formal police operations and the rest by unknown shooters who often arrive masked and on motorbike to kill specific people..
 (4)Human Rights Watch has reported that since President Duterte took office, police and unidentified gunmen together have killed more than 7,000 suspected drug users and dealers, with police officials themselves claiming to have killed almost 3,000 in encounters with supposed drug sellers or users. The police have attributed 3,271 other killings to vigilantes and drug gangs, although Human Rights Watch research suggests that many of these cases may also entail police and police agent involvement in extrajudicial executions.
 (5)On February 14, 2017, national police chief Ronald Dela Rosa announced that he was suspending anti-narcotics operations after a South Korean businessman was killed at national police headquarters.
 (6)On February 23, 2017, an arrest warrant was issued against Philippines Senator Leila de Lima for alleged involvement in drug trafficking. The prosecution of de Lima came following her repeated criticism of the Duterte administration for its conduct of the drug war, her holding of Senate hearings where alleged former members of a death squad testified that Duterte participated in extrajudicial killings in Davao City when he was mayor, and repeated threats against her from Duterte and his allies.
 (7)On December 16, 2016, Reuters reported, China isn’t only a source of meth expertise—it is also the biggest source of the meth and of the precursor chemicals used to produce the synthetic drug that are being smuggled into the Philippines, according to local drug enforcement officials. It’s safe to say that the majority of the meth we have comes from China, said Philippine Drug Enforcement Agency spokesman Derrick Carreon..
 3.Policy statementsIt is the policy of the United States— (1)to reaffirm its commitment and support for the Philippines, including the longstanding United States policy regarding Article V of the United States-Philippines Mutual Defense Treaty, signed at Washington August 30, 1951 (3 UST 3947);
 (2)to work with the Philippines to promote economic growth and development through— (A)programs such as the Partnership for Growth, which seeks to strengthen regulatory quality, fiscal management, and human capacity development in the Philippines; and
 (B)other appropriate bilateral and multilateral economic development and trade initiatives; (3)to work with the Philippines to support a public health approach to substance abuse, drug addiction, and the illegal use of narcotics utilizing comprehensive, voluntary, and community-based treatment and rehabilitation programs in line with international standards;
 (4)to support the people of the Philippines in their efforts— (A)to strengthen the rule of law and anti-corruption measures;
 (B)to further effective judicial and legal institutions; and (C)to promote human rights and civil society.
 (5)to expand opportunities for more robust cooperative security assistance programs, particularly programs involving maritime security and maritime domain awareness;
 (6)to pursue and coordinate robust cooperative security assistance programs for capacity building of the Philippines to establish a credible defense posture, and to support counter-terrorism and maritime law enforcement;
 (7)to coordinate closely on the implementation of the Enhanced Defense Cooperation Agreement, a mutually beneficial agreement that will—
 (A)enhance the United States ability to provide rapid humanitarian assistance; and (B)help build capacity for the modernization of the Armed Forces of the Philippines;
 (8)to enhance military-to-military cooperation and inter-operability through joint exercises, capacity-building, and intelligence sharing and support work to establish a robust information security program, which will lead to achieving a General Security of Military Information Agreement; and
 (9)to enhance cybersecurity cooperation between the United States and the Philippines. 4.DefinitionIn this Act, the term appropriate congressional committees means—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Armed Services of the Senate;
 (3)the Committee on Appropriations of the Senate; (4)the Committee on Foreign Affairs of the House of Representatives;
 (5)the Committee on Armed Services of the House of Representatives; and (6)the Committee on Appropriations of the House of Representatives.
			5.Restriction on assistance to the Philippine National Police
 (a)In generalSubject to subsections (b) through (d), no defense articles or defense services may be exported, and no licenses for export of any item controlled by the United States for law enforcement, riot control, or related purposes may be issued, for the use of the Philippine National Police or entities associated with the Philippine National Police.
 (b)ExceptionsThe restrictions under subsection (a) shall not apply to the exportation of defense articles or the provision of training for maritime law enforcement (Coast Guard drug interdiction), criminal justice programs, human rights training, and counter-terrorism programs for use of the Philippine National Police.
 (c)WaiverThe President may waive the restrictions under subsection (a), on a case-by-case basis, if— (1)the President determines that the export of such item or service is in the national interest of the United States; and
 (2)the President notifies the appropriate congressional committees of the determination under paragraph (1), including the justification for such determination, at least 30 days before invoking such waiver.
				(d)Sunset
 (1)In generalThe restrictions under subsection (a) shall terminate on— (A)the date that is 5 years after the date of the enactment of this Act; or
 (B)the date set forth in paragraph (2) if the President determines that— (i)the Philippine National Police and its associated entities have been sufficiently reformed; and
 (ii)sufficient safeguards, reporting, investigatory, and judicial measures have been established to prevent recurrent human rights abuses.
 (2)NoticeThe date set forth in this paragraph is 30 days after the President notifies the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that the President has made the determination described in paragraph (1)(B) and provides such committees with justification for such determination.
				6.Leahy vetting  report on foreign assistance cases related to the Philippine National Police
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter until 5 years after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees on foreign assistance cases related to the Philippine National Police, or entities associated with the Philippine National Police, submitted for vetting for purposes of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) during the preceding fiscal year, including—
 (1)the total number of cases related to the Philippine National Police submitted, approved, suspended, or rejected for human rights reasons; and
 (2)for cases rejected, a description of the steps taken to assist the foreign government in taking effective measures to bring the responsible members of the security forces to justice, in accordance with section 620M(c) of such Act.
 (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may be accompanied by a classified annex.
			7.Report on Chinese and other sources of narcotics to the Philippines
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, with the concurrence of the Administrator of the Drug Enforcement Administration and the Secretary of Defense, shall submit a report to the appropriate congressional committees that describes, for the previous calendar year—
 (1)Chinese and other sources of narcotics and precursor chemicals to produce narcotics in the Philippines; and
 (2)Chinese and other sources of expertise for the production of narcotics in the Philippines. (b)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 8.Human rights, democracy, and public health promotionOf the amounts made available for the Department of State and the United States Agency for International Development to support global health and civil society, including human rights defenders, and to promote the rule of law and good governance in fiscal years 2017 and 2018, up to $25,000,000 may be used to support human rights, democracy, and public health in the Philippines, including—
 (1)supporting Filipino defenders of human rights; (2)assisting victims of human rights violations;
 (3)responding to human rights emergencies; (4)promoting and encouraging the rule of law, including the support for nongovernmental organizations in the Philippines;
 (5)promoting a public health approach to substance abuse, drug addiction, and the illegal use of narcotics utilizing comprehensive, voluntary, and community-based treatment and rehabilitation programs that are consistent with international standards; and
 (6)carrying out such other related activities as are consistent with paragraphs (1) through (5). 9.Report on United States military assistance and arms transfers to the Philippines (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, with the concurrence of the Secretary of Defense, shall submit a classified report to the appropriate congressional committees on whether—
 (1)United States military assistance, cooperation, security assistance, and arms transfers (including items prohibited under section 5, and any defense or other items or services controlled for export by the United States that have been provided for the use of the Philippine National Police and its associated entities) are used by the Philippine National Police and its associated entities—
 (A)to commit gross violations of human rights; or (B)in violation of other United States laws applicable to United States military or security assistance, cooperation, and arms transfers that are related to human rights and preventing human rights violations; and
 (2)the United States has the ability— (A)to determine whether United States military assistance and arms transfers are used to commit gross violations of human rights;
 (B)to detect other violations of United States law concerning United States military or security assistance, cooperation, and arms transfers, including the diversion of such assistance or the use of such assistance by security force or police units credibly implicated in gross human rights violations; and
 (C)to determine whether individuals or units that have received United States military, security, or police training or have participated or are scheduled to participate in joint exercises with United States forces have been credibly implicated in gross human rights violations.
 (b)Technology transfer status reportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees, in unclassified form to the maximum extent possible, that summarizes the status of the Defense Security Cooperation Agency’s efforts to implement the End-Use Monitoring Enhancement Plan relating to government-to-government transfers and commercial sales of defense articles, defense services, law enforcement articles, law enforcement services, and related technologies.
 10.Report on plans for Philippines partner capacity buildingNot later than 180 days after the date of the enactment of this Act, the Secretary of State, with the concurrence of the Secretary of Defense, shall submit a classified report to the appropriate congressional committees that includes a plan that describes, for each of the 6-month, 1-year, and 5-year periods beginning on the date of such report—
 (1)partner capacity building assistance to the Philippines to enhance maritime capabilities, respond to emerging threats, and maintain freedom of operations in international waters and airspace in the Asia-Pacific maritime domains;
 (2)recommendations, if any, for additional foreign military sales, foreign military financing, and international military education and training to be made available to the Philippines, including—
 (A)any necessary updates to the report detailing steps taken by the Government of the Philippines to investigate and prosecute army personnel involved in human rights violations, as required by Senate Report 114–79; and
 (B)an assessment of the commitment of the Government of the Philippines to international human rights conventions; and
 (3)how the assistance referred to in paragraph (1) will be implemented in accordance with appropriate human rights laws, including—
 (A)the regular process for vetting participants in security assistance and training programs funded by the United States under section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d); and
 (B)the restrictions on assistance to foreign security forces set forth in section 362 of title 10, United States Code.